PER CURIAM
Defendant was convicted of first-degree sexual abuse, ORS 163.427, and attempted first-degree rape, ORS 163.375, after a plea of no contest. At sentencing, the trial court imposed the mandatory minimum sentence of 75 months’ imprisonment on the sexual abuse conviction and imposed a consecutive sentence of 10 years’ probation on the attempted rape conviction. Over defendant’s objections, the court further imposed a compensatory fine of $1,500 for each of the two victims. Defendant argues on appeal that a compensatory fine may be awarded only if the trial court finds that the victim has suffered a pecuniary loss as a result of defendant’s activities. See generally State v. Barkley, 315 Or 420, 846 P2d 390, cert den 510 US 837 (1993); State v. Donahue, 165 Or App 143, 995 P2d 1202 (2000). The state concedes that the record in this case contains no evidence that the victims suffered pecuniary damages. We find the state’s concession to be well founded and we accept it.
Convictions affirmed; remanded for resentencing.